Title: To James Madison from Benjamin Rush, 28 December 1810
From: Rush, Benjamin
To: Madison, James


Dear Sir,
Philadelphia, Decr: 28th. 1810.
I write to you at the request of your nephew to acknowledge for him the receipt of your letter sent under cover of mine. He is upon the Whole better, but as yet not in a condition to employ his pen. There has been a second discharge of a fluid from his breast induced by a spontaneous opening of the puncture made by Dr Physick. He has been releived by it. We are using remedies to prevent a reaccumulation of it. He begs to be remembred Affectionately to you and all the branches of your family. Health, respect & friendship! from Dear Sir yours truly
Benjn: Rush
PS: I attended the late General Peter Muhlenberg in his last illness. During my Attendance upon him he informed me that while the funding System was the Subject of discussion by Congress, a Gentleman came to his lodgings and offered him two hundred thousand dollars upon a Credit of a whole year at ten Shillings in the pound upon his single note without an endorser. He instantly rejected the offer. Before the year expired, he added that the funded Certificates sold at 25 shillings in the pound. This I recollect was the case. I wish this fact may be preserved with the history of that most flagitious Act of national Swindling. It was the prolific Source of all the Vices that have been introduced into our country by Banks, and lotteries and land Speculations. In short it was a national precedent, for private injustice. It was a bold and profligate violation of the first words in the Constitution of the United states which was “to establish justice.” Cooled and indifferent as I have been for many years to public objects and events, I cannot think for a moment of that Act of national robbery without feeling the same indignation which I expressed to you in my letters while the Act was under litigation. All this is inter nos. The communications from Genl. Muhlenberg may be mentioned, but without my name.
